Citation Nr: 1628918	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-15 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with alcohol abuse, rated 50 percent prior to July 18, 2012, 70 percent from July 18, 2012 through April 23, 2014, and 100 percent from April 24, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 24, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The August 2011 rating decision granted service connection for PTSD with alcohol abuse and assigned a 50 percent initial rating effective from March 30, 2011.  A November 2012 rating decision assigned a 70 percent staged initial rating for PTSD effective from July 18, 2012 and a May 2014 rating decision assigned a 100 percent initial rating effective from April 24, 2014.  As staged ratings have been assigned, the issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In January 2015, the Board remanded the issues of entitlement to a higher initial rating for PTSD, entitlement to a TDIU prior to April 24, 2014, and entitlement to an effective date earlier than March 30, 2011 for the award of service connection for PTSD, for additional development.  The Board's remand requested that the AOJ adjudicate the issue as to whether a March 2003 rating decision, wherein the claim of service connection for PTSD was denied, was the product of clear and unmistakable error (CUE).    

A February 2015 rating decision found that the March 2003 rating decision contained clear and unmistakable error as it did not adjudicate the issue of entitlement to service connection for anxiety disorder and an earlier effective date of February 19, 2002 was assigned to the award for service connection for PTSD with alcohol abuse, which was the earliest effective date assignable.  The February 2015 rating decision noted that the assigned effective date of February 19, 2002 was a grant of the full benefit sought on appeal, and the Veteran has not disagreed.  The issue of entitlement to an earlier effective date for the award of service connection for PTSD and alcohol abuse is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As noted in the January 2015 Board remand, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  However, in this case, while the Veteran is in receipt of a 100 percent schedular rating for PTSD, the Veteran's other service-connected disabilities are not independently rated at 60 percent or more, so the decisions in Bradley and Buie do not apply and the claim for a TDIU from April 24, 2014 is moot.  

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

During his July 2012 VA medical examination, the Veteran reported that he received treatment at a Vet Center approximately five months ago.  The identified records should be requested on remand.  

In addition, a February 2015 rating decision assigned an effective date of February 19, 2002 for the award of service connection for PTSD with alcohol abuse, and a 50 percent initial rating.  In correspondence received by VA in April 2015, the Veteran indicated that he had no additional evidence to submit.  However, the Board finds that the Veteran should be given the opportunity to identify and/or submit evidence concerning the rating period on appeal from February 19, 2002 through March 30, 2011 (the original effective date), to include reports of any VA and/or private treatment for his PTSD with alcohol abuse during that period.  Furthermore, the Veteran previously identified receiving VA medical treatment in 2003.  A March 2003 e-mail correspondence indicated a request for VA medical treatment records in 2003.  A handwritten note dated March 17, 2003 indicated that there were no CAPRI records for the Veteran.  VA will end its efforts to locate records in possession of a Federal agency only if VA concludes that the records sought do not exist or further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Based on the above, the Board cannot conclude that the records do not exist or that further efforts to locate the records would be futile and additional efforts must be made.

Finally, the Board must defer adjudication of the issue of entitlement to a TDIU prior to April 24, 2014.  The issue is inextricably intertwined with the remanded issue of entitlement to a higher initial rating for PTSD with alcohol abuse.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical treatment of the Veteran at the Minneapolis VA Medical Center from February 19, 2002 through March 30, 2011.  

2.  Send the Veteran a notice letter, with forms to provide authorization for release of information to VA, and ask that he identify all medical providers (private and VA), and/or submit all relevant records, of treatment for PTSD with alcohol abuse for the period on appeal from February 19, 2002 through March 30, 2011.  

The RO should again attempt to obtain the reports of VA medical treatment in 2003, and in approximately February 2012 at the Minneapolis Vet Center as referenced by the Veteran during the July 2012 VA examination.  If required, the Veteran should be requested to provide more identifying information to facilitate the efforts to obtain the referenced VA medical reports.  

3.  After completing the above requested development, and any other development deemed necessary, readjudicate the issues on appeal.  If the AOJ determines that the Veteran was unemployable at any time prior to April 24, 2014 AND the schedular criteria of 38 C.F.R. § 4.16(a) were not met, forward the TDIU claim to the Director of Compensation Service for extra-schedular consideration.  Provide a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




